Citation Nr: 1215309	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  04-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the claims folder was subsequently transferred to the RO in New York, New York.

In August 2006, the claims were remanded to the RO for further development.  After completing the requested development, the RO continued to deny the claims and returned the matters on appeal to the Board for further consideration.  

In May 2010, the Board denied the Veteran's claims on appeal.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  In July 2011, the Board remanded the claims for additional development, to include a VA examination.  The matters have been returned to the Board for further consideration.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, evaluated as 20 percent disabling.

2.  Bifascicular block was not present in service, did not manifest for many years thereafter, and the preponderance of the medical evidence is against a finding that it is caused by or aggravated by service-connected diabetes mellitus.  The Veteran does not have a diagnosis of coronary artery disease or other heart disease.

3.  Hypertension was not present in service, did not manifest for many years thereafter, and the preponderance of the medical evidence is against a finding that it is caused by or aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Bifascicular block, claimed as heart disease, was not incurred in, or aggravated during active service, nor is it proximately due to, or the result of, a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  Hypertension was not incurred in, or aggravated during active service, nor is it proximately due to, or the result of, a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).   The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  The claims were most recently readjudicated in September 2011.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of August 2002, June 2008, and July 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf, and private treatment records.  The Board also finds that no additional RO action to further develop the record is warranted. 

Laws and Regulations

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with military service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If heart disease or hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of heart disease or hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disability unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease.  The rating activity will determine the baseline and current levels of severity under the schedule for rating disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Factual Background

The Veteran contends he has heart disease and hypertension secondary to his diabetes mellitus. 

Service treatment records do not show, and the Veteran does not contend that he developed heart disease or hypertension during his active service.  His blood pressure at entrance was 120/80, and was 120/75 at discharge.

Private treatment records from November 1987 noted a blood pressure reading of 140/100.  In December 1987, his blood pressure was 140/95 and he was assessed with high blood pressure.  He was additionally noted to have high blood sugar with, what appears to say, a history of ischemia.  A stress test was ordered.  In 1988 (the month is illegible) his blood pressure was 150/108.  Laboratory tests from November 1988 noted high glucose, high cholesterol, and high triglycerides.  He was started on a low cholesterol diet.  Private treatment records do not document the Veteran's weight at any point.

Laboratory tests from December 1993 revealed high glucose, low sodium, high triglycerides, and high cholesterol.  He also had a high cholesterol percentile.  In April 1994, the Veteran requested an "eating suppressant."

A December 1993 private treatment record from South Nassau Communities Hospital noted complaints of intermittent chest pain and resting blood pressure of 130/95.  A diagnosis of normal EKG response to maximal exercise was provided. 

An October 1996 private treatment record showed the Veteran was on high blood pressure medication, although it does not indicate when he was first prescribed the medication.  Blood testing results from September 1997 noted high glucose, high cholesterol and high triglycerides.  A notation on the laboratory results stated that the normal range indicated for cholesterol was consistent with the National Institute of Health recommendation that cholesterol levels should not exceed 200 mg/dl when evaluating for coronary heart disease.  The Veteran's cholesterol was 262 mg/dl.  An April 1998 record assessed diabetes mellitus and prescribed Glucotrol.  He was also assessed with hyperlipidemia.

During an August 2001 VA diabetes examination the Veteran noted he was diagnosed with diabetes mellitus, type II, in 1993.  His weight at the time of the examination was 242 lbs.  He denied any cardiac symptoms.  He described medication for diabetes, cholesterol and bronchitis, but did not indicate he was on medication for high blood pressure.  He was noted to have normal creatinine and liver function tests.  During a general medical VA examination, also in August 2001, the Veteran again did not indicate he was on medication for hypertension, nor did he complain of high blood pressure.  His blood pressure at the time of the examination was 136/70.  He was not assessed with a cardiac condition or hypertension during the evaluation.  

VA treatment records dated August 2001 to August 2002 reflected complaints of chest pain and shortness of breath.  An August 2001 record assessed diabetes mellitus and primary hypertension, but noted there was no evidence of coronary artery disease.  He denied chest pain or pressure with exertion.  His blood pressure was 140/80.  His diabetes was noted to be "fairly controlled."

In a July 2002 letter, private physician N.J.B. stated that he was treating the Veteran for hypertension and hyperlipidemia, but that a cardiac catheterization performed in August 2001 showed normal coronary arteries. 

In August 2002, the Veteran was afforded VA examinations for diabetes mellitus, cardiology, and hypertension.  At his examination regarding hypertension, the Veteran reported that he was diagnosed with hypertension in 1993, but denied any current symptoms.  Blood pressure on examination was 140/70.  Examination of the heart was normal with no signs of atherosclerotic complications secondary to hypertension.  The cardiology examination noted that the Veteran denied chest pain, palpitations, diaphoresis, orthopenea, and paroxysmal nocturnal dyspnea.  The examiner stated that per his August 2001 cardiac catheterization showing normal coronary arteries, there was no heart disease present at the time of examination.  Finally, the examination for diabetes mellitus noted that the Veteran did not have any cardiovascular symptoms and his hypertension was controlled with Atacand. 

An October 2002 letter from Dr. N.J.B., indicated that he treated the Veteran for type II diabetes, hyperlipidemia, and COPD since August 2001.  The physician noted that upon initial examination, the Veteran had a blood pressure of 160/100 and underwent a coronary angiography due to his risk factors of obesity, hypertension, hyperlipidemia, and diabetes mellitus.  The angiogram demonstrated no significant anatomical lesion or spasm in the proximal RCA.  The physician provided diagnoses of COPD/asthma, diabetes mellitus, hypertension, hyperlipidemia, morbid obesity, and abnormal EKG changes with low ejection fraction.  The physician opined that it was "more than likely that the heart condition was directly related to the hypertension and that the hypertension was secondary" to the Veteran's type II diabetes.  No rationale was provided for this opinion.

In a December 2002 addendum to the August 2002 VA examination, the examiner stated that both coronary artery disease and hypertension were less likely secondary to the Veteran's diabetes mellitus.  No rationale was provided for these opinions.

A December 2003 letter from Dr. S.S., noted that the Veteran had hypertension and diabetes mellitus.  Further, he stated that the incidence of diabetes is increased in patients with hypertension and that the two co-morbid conditions make it difficult to control each condition. 

A letter from B.R., M.D., indicated that she had treated the Veteran since February 2006 for diabetes mellitus, hypertension, hypercholesterolemia, gastroesophageal reflux and COPD.  From that time to the present, the Veteran had been stable with medications.  The physician also indicated that the Veteran had an abnormal EKG in the past that had been attributed to his hypertension. 

The Veteran provided several medical articles from the internet.  A position paper from the Australian Diabetes Society, entitled "Diabetes and Hypertension," noted that hypertension was twice as prevalent in diabetic as in non-diabetic individuals, and that hypertension in a diabetic patient was associated with accelerated progression of microvascular (retinopathy and nephropathy) and macrovascular (atherosclerotic) complications.  The article also noted that the presence of hypertension in non-insulin-dependent diabetics was associated with a 4 to 5-fold increase in mortality, predominantly from coronary artery disease.  "Non-insulin dependent diabetes and hypertension commonly co-exist and may be part of the insulin resistance or metabolic syndrome...features include obesity, mixed dys-lipidaemia (high triglycerides and low HDL cholesterol levels)."  "The underlying association between hypertension and diabetes in this syndrome remains unknown."  (Emphasis added).  The article also stresses the importance of anti-hypertensive drugs, and the control of hypertension in diabetic patients so as to slow the progression and development of diabetes complications.

An additional article, entitled "Hypertension in diabetes" noted that hypertension is twice as prevalent in diabetics compared with non-diabetic individuals, and that hypertension develops as part of the insulin resistance or metabolic syndrome that includes hyperinsulinaemia, obesity, dyslipidaemia and atherosclerotic vascular disease.  

The last article submitted dealt with the characteristics of patients with coronary artery disease and hypertension.  As the record does not show the Veteran has coronary artery disease, the Board will not address this article.

The Veteran was afforded a VA examination in June 2008.  The examiner noted that hypertension and diabetes were diagnosed in 1993 and have been treated since then.  Diabetes and hypertension were controlled without complications.  Blood pressures were 160/80, 148/72, and 144/68.  Cardiovascular examination revealed no evidence of murmurs, rubs or gallops.  Upper and lower extremity arterial pluses were normal and there was no pedal edema.  Review of an echocardiogram dated May 2008 noted a normal left ventricle and normal systolic function.  A normal cardiac catheterization in 2002 was noted.  The examiner provided diagnoses of stable essential hypertension, and left sided-chest pain with no evidence of coronary artery disease. 

The examiner opined that there was no heart disorder present and that the Veteran's hypertension was not related to his diabetes mellitus.  The examiner provided the rationale that there was no coronary artery disease diagnosed, hypertension was essential because the serum creatinine was normal in 2008, and because the cardiac EKG was normal with normal left ventricular ejection fraction of 66 percent.  Finally while the examiner noted that the EKG showed evidence of a right bundle branch block and left axis deviation, the condition, called a bifascicular block , was noted to be an electrical conduction abnormality which does not imply a cardiac disease secondary to diabetes. 

In a March 2010 informal hearing presentation, the Veteran argued that there was medical evidence that "patients with diabetes mellitus have been found to have an increased prevalence of conduction abnormalities such as ...bifascicular block." The Veteran cited to an internet article which was later provided.  The article noted at the outset that diabetes mellitus is a major risk factor for cardiovascular disease and mortality, and that there is some evidence that third-degree atrioventricular block occurs more commonly in patients with diabetes mellitus.  The results of the study showed that third-degree AV block diagnosis was present in 1.1% of diabetic patients compared to 0.6% in the control group.  The control group consisted of hypertensive, nondiabetic patients, as "hypertension increases cardiovascular risk."  The Board notes that there is no evidence the Veteran has been diagnosed with third-degree AV block, but has been noted to have bifascicular block.  The article noted that patients with "diabetes have been found to have an increased prevalence of conduction abnormalities such as ...bifascicular block."  The cited sentence includes a footnote to an additional online article; unfortunately, that article is in Spanish.  The CHEST article also noted that left bundle-branch block has been found to be related to advanced cardiovascular disease and sudden death in the general population.  

In July 2011, the Veteran was afforded hypertension and heart VA examinations.  The Veteran was noted to have been diagnosed with hypertension in 1993.  His blood pressure readings were 138/74, 129/69, and 122/65.  He was diagnosed with essential hypertension, and was noted to have a normal serum creatinine of 1.07 mg.  He had no hypertensive cardoimyopathy or nephropathy.  The examiner opined that his hypertension was not due to his diabetes mellitus because there was no evidence of diabetic nephropathy, and the serum creatinine was normal.  The examiner reviewed the article by the Australian Diabetes Society but felt the article did not apply because the Veteran did not have evidence of diabetic nephropathy, his hypertension was controlled, and there was no evidence of cardiac problems as a result of his hypertension.  The examiner noted the cardiology article had to do with patients with coexisting hypertension and coronary artery disease, and the Veteran had normal coronary arteries, so the articles findings were inapplicable to the Veteran.  

The examiner diagnosed left-sided noncardiac chest pain, abnormal EKG with left anterior hemiblock, abnormal thallium spect with reported mild atypical ischemia, and controlled hypertension in a diabetic.  The Veteran complained of multiple episodes of minimal left sided chest pain.  The Veteran was noted to be a high risk candidate for coronary artery disease; however, a coronary angiogram from 2001 did not find evidence of coronary artery disease.  The examiner opined that noncardiac chest pain, hypertension and bifascicular block were not due to service-connected diabetes mellitus.  He noted the Veteran's hypertension was essential in etiology, and that bifascicular block was a very common EKG abnormality without significance.

In November 2011, the Board requested that an independent medical expert review the Veteran's claims file and provide opinions regarding the potential relationship between the Veteran's hypertension, diabetes, and any diagnosed heart disorder.

A December 2011 independent medical examiner reviewed the claims file and noted the Veteran was diagnosed with diabetes and hypertension in 1993.  He noted that "according to the American Diabetes Association, 20 -60% of diabetics have hypertension-so the two diagnoses are 'associated'.  Obesity, however, has been shown to CAUSE insulin resistance which is paramount to the diagnosis of diabetes."  He noted that diabetes could cause diabetic nephropathy, which could cause hypertension, but that the Veteran did not have diabetic nephropathy.  He also noted that the article addressing AV block showed that the percentage of diabetic who have AV block is roughly 1%, and thus it is extremely rare.  He noted that the Australian Diabetes Society position paper noted that diabetes and hypertension are associated, but that association does not equate to causation.  He opined that there was a less than 50% probability that the Veteran's diabetes caused his hypertension or bifascicular block, and that the Veteran's obesity (with a body-mass index of 35.7 in 2001) was far more likely the cause of his diabetes and hypertension.

In March 2012, the independent medical examiner provided an addendum to his opinion.  He noted that diabetics had a two-to-three fold increase in risk of coronary artery disease, but that the evidence did not show that the Veteran had coronary artery disease.  He reiterated that the Veteran's hypertension was not caused by his diabetes, and provided an opinion that there was less than a 50% chance that the Veteran's heart disease and hypertension had been aggravated, beyond the natural course and scope of the disease, by his service-connected diabetes.

Analysis

As noted above, the Veteran is claiming service connection for hypertension and heart disease as secondary to his diabetes mellitus, to include that his diabetes mellitus has aggravated his hypertension and heart disorder.  The Board notes that the only heart disorder the Veteran had been diagnosed with during the period on appeal is bifascicular block.  The Board finds that the weight of the medical evidence of file is against a finding that the Veteran's hypertension and bifascicular block were caused or incurred in service, nor caused or aggravated by his service-connected diabetes mellitus.

Service treatment records do not show treatment for or diagnosis of hypertension or heart disease in service.  Additionally, there is no medical evidence of the development of hypertension or heart disease to a compensable degree within one year of discharge from service.  As such, presumptive service connection is not warranted for either hypertension or heart disease.

The Board notes that there are conflicting medical opinions contained in the claims file.  In assessing the claims for service connection, the Board finds that the opinions of the 2008, and 2011 VA examiners and the 2011 independent medical examiner are more probative than the statements of the Veteran's private physicians (Dr. N.J.B. and Dr. B.R.).  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

At the outset, Dr. N.J.B. did not provide a rationale for his opinion that the Veteran's hypertension was secondary to his diabetes mellitus.  He did note that the Veteran's obesity, hypertension, hyperlipidemia and diabetes mellitus were cardiac risk factors.  Essentially, Dr. N.J.B. indicated that the Veteran developed a left anterior hemiblock due to multiple risk factors.  The articles provided by the Veteran also note that high triglycerides, high cholesterol and hyperlipidemia, as well as hypertension and diabetes mellitus, can result in heart disease.

The Board notes that according to the available medical records, the Veteran developed both high blood pressure and high blood sugar in 1987, although he was not diagnosed with diabetes or hypertension until 1993.  He also appears to have been started on high blood pressure medication prior to being placed on diabetic medication, but was instructed to go on a low cholesterol diet in 1988.  The records show that he developed high cholesterol, high triglycerides, high glucose levels and high blood pressure all around the same time.  

Dr. B.R., who began treating the Veteran in 2006, indicated that the Veteran's diabetes preceded his hypertension, which appears to be factually inaccurate based upon the record.  She indicated that there are several mechanisms, through which the Veteran's diabetes "likely contributed, along with other risk factors, to his development of hypertension."  Aside from the inaccurate notation that the Veteran's diabetes pre-dated his hypertension, she repeats Dr. N.J.B.'s sentiment that the Veteran had multiple comorbidities lending to an overall deterioration of his health.

The 2002 VA examiner opined that the Veteran's coronary artery disease and hypertension were less likely secondary to the Veteran's diabetes mellitus.  Not only was his opinion confusing as he specifically noted in his examination that the Veteran did not suffer from coronary artery disease, but he did not provide a rationale for this opinion, and thus this examination was inadequate.

The 2008 examiner found that the Veteran did not suffer from a heart disorder as his cardiac EKG was normal and he had abnormal left ventricular ejection fraction of 66 percent.  He also opined that the Veteran's hypertension was essential and not due to diabetes because his creatinine level was normal in 2008.  He found that the Veteran's EKG showed bifascicular block, which he stated was an electrical conduction abnormality that did not imply any cardiac disease secondary to diabetes mellitus.  The Veteran complained that this examination was inadequate because it did not address the articles he had submitted or the positive nexus opinions of his private physicians.  

The 2011 VA examiner found that the Veteran's hypertension was not due to his diabetes as his creatinine serum level was normal, and he did not suffer from diabetic nephropathy.  He also reviewed the articles the Veteran had submitted but noted again that the Veteran did not have diabetic nephropathy or cardiac problems as a result of hypertension, and thus the articles were not applicable.  He stated that bifascicular block was a common EKG abnormality without significance, and that the Veteran did not suffer from ischemic heart disease or coronary artery disease.

Lastly, the independent medical examiner noted that the Veteran likely developed hypertension and diabetes as a result of his morbid obesity.  This explanation coincides with the Veteran's test results showing high triglycerides and high cholesterol, as well as the records showing that physicians had prescribed diets beginning in 1988.  The medical examiner noted there was a difference between an 'association' between diabetes and hypertension, which the articles addressed, and causation.  He also noted that the while diabetes can cause diabetic nephropathy, which in turn can cause hypertension, that the Veteran did not have diabetic nephropathy.  The Board also notes that the Veteran's hypertension and diabetes began at the same time.  The examiner found that the Veteran's hypertension and heart disease had not been aggravated beyond their natural course and scope by diabetes.  The Board notes that the records in the claims file show that the Veteran's hypertension and diabetes are both controlled.  In fact, based on laboratory results between 1987 and 1993, the Veteran's high blood pressure was under control while he was still attempting to control his diabetes.  

38 C.F.R. § 3.310(b) notes that unless the baseline level of severity of the nonservice-connected disease needs to be established prior to the Board conceding that a nonservice-connected disease was aggravated by a service-connected disease.  The schedule for rating disabilities may be used to determine the baseline and current levels of severity of the nonservice-connected diseases.  The Board notes that the Veteran's blood pressure readings in 1987 and 1988 would have met the schedular criteria for a rating of 10 percent.  He was then placed on medication.  It is unclear from the record whether he continued on medication for high blood pressure throughout the period on appeal.  His blood pressure readings from VA examinations in 2002, 2008 and 2011 do not meet the schedular requirements for a compensable rating.  Assuming he remained on blood pressure medication continuously, then he would have remained at the 10 percent level.  As the Veteran's diabetes was diagnosed at the same time as his hypertension, and his hypertension has not increased in severity, aggravation is not established.  The medical opinions of the VA examiners and independent medical examiner is  that bifascicular block is an electrical conduction abnormality and not a vascular abnormality.

The Board finds the Veteran to be credible in describing his symptoms of chest pain and pressure, as well as his ability to report about prior medical treatment for his conditions.  Given the complexity of the etiology of his disabilities, however, the Veteran is not competent to provide statements regarding the etiology or aggravation of his hypertension and bifascicular block. Consequently, the assertions presented by the Veteran have minimal probative value.

Accordingly, the evidence of record does not show that the Veteran has a heart disability which is due to or aggravated by his service-connected diabetes mellitus.  Additionally, the evidence of record does not show that the Veteran's hypertension was caused by or aggravated by his service-connected diabetes mellitus.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule as to these issues is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56   (1990). 


ORDER

Entitlement to service connection for heart disease, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for heart disease, to include as secondary to diabetes mellitus, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


